Pee Curiam.
The record in this ease discloses that the two appellants, Milton Corbett and Perry Goldenburg, were convicted in the court of chancery of contempt of court of violating an injunction order of that court. Our reading of the record leads us to the conclusion that the conviction of Milton Corbett should be affirmed. The conviction of Perry Golden-burg should be reversed, on the ground that the evidence doesn’t satisfy us that Perry Goldenburg intentionally violated the injunction order of that court beyond a reasonable doubt. The judgment of conviction as to Milton Corbett is affirmed, the judgment of conviction of Perry Goldenburg is reversed and set aside.
On appeal of Corbett—
For affirmance—The Chief-Justice, Trenchard, Parker, Kalisch, Black, Katzenbach, White, Hefeenheimer, Gardner, Ackerson, Van Buskirk—11.
For reversal—Minturn—-1.
*695On appeal of Goldenburg—
For affirmance—None.
For reversal—The Chiee-Justice, Teen chard, Parker, Minturn, Kalisch, Black, Katzenbacii, White, HepPENHEIMER, GARDNER, ACKERSON, VAN BuSKIRK—12.